Citation Nr: 0401850	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  03-19 851A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania

THE ISSUES

1.  Entitlement to service connection for hearing loss in the 
left ear.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a pulmonary 
disorder, as a residual of pneumonia.  

4.  Entitlement to service connection for residuals of a 
groin injury.  

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active military service from February 1942 to 
October 1945.  He was wounded in combat during World War II 
and, as a consequence, received the Purple Heart Medal.  

The current appeal to the Board of Veterans' Appeals (Board) 
arises from a January 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  

This case was advanced on the Board's docket.  See 
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2003).  


FINDINGS OF FACT

1.  The veteran was wounded in combat during World War II, as 
evidenced by his Purple Heart Medal.

2.  The veteran has a hearing loss in his left ear and 
tinnitus and, although first clinically documented many years 
after service, there is medical evidence indicating these 
conditions are the result of his combat injury involving 
trauma to his head.  

4.  The veteran also had an acute episode of pneumonia during 
service, but there is currently no chronic pulmonary 
pathology.  

5.  The veteran had an acute bilateral testicular contusion 
during service, as well, but currently there are no chronic 
residuals of a groin injury, including prostate cancer that 
first manifested decades after military service.  

6.  The veteran has PTSD as a result of stressful events 
coincident with his combat service during World War II.  


CONCLUSIONS OF LAW

1.  Hearing loss of the left ear was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(d), 3.385 (2003). 

2.  Tinnitus was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1154 (West 2002); 38 C.F.R. §§ 3.303, 3.304(d) 
(2003).  

3.  A pulmonary disorder, as a residual of in-service 
pneumonia, was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1154 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(d) (2003).  

4.  Chronic residuals of a groin injury were not incurred in 
or aggravated by the veteran's active military service.  
38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(d) (2003). 

5.  PTSD was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1154 (West 2002); 38 C.F.R. § 3.303, 3.304(d) and 
(f) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), became effective on November 9, 2000, during the 
pendency of this appeal.  And the implementing regulations 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003).  The VCAA and implementing regulations essentially 
eliminate the requirement of submitting a well-grounded claim 
and provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).

38 C.F.R. § 3.159(b)(1) (2003) was recently invalidated by 
the United States Court of Appeals for the Federal Circuit in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. September 2003) (PVA).  The 
offending regulatory language suggested that a veteran must 
respond to a VCAA notice within 30 days and was misleading 
and detrimental to claimants whose claims were prematurely 
denied short of the statutory one-year period provided in 
38 U.S.C.A. § 5301(a).  Thus, that regulatory provision was 
invalid because it was inconsistent with the statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. 
§ 5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).  

The veteran was notified of the VCAA in a June 2002 letter.  
The letter apprised him of the type of evidence needed to 
support his claims and thereby complete his application for 
VA benefits.  The letter also apprised him of whose 
responsibility, his or VA's, it was for obtaining the 
supporting evidence and the time limit involved.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  
In response, in July 2002 and February 2003 he submitted VA 
Form 21-4138, Statement in Support of Claim, requesting that 
his VA treatment records be obtained, and those records are 
now on file.  He has not reported receiving any other 
treatment since service from private doctors, etc., for the 
claimed disorders.  He also underwent VA examinations in 
October 2002 and an additional VA psychiatric examination in 
May 2003.  38 U.S.C.A. § 5103A(d).  

Further, although offered, the veteran declined his 
opportunity for a hearing to provide oral testimony in 
support of his claim.  38 C.F.R. § 20.700(a).

Accordingly, no further notification or development is 
required to comply with the VCAA or implementing regulations.  
And the veteran is not prejudiced by the Board deciding his 
appeal without first remanding the case to the RO.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  



Factual Background

The veteran's service medical records (SMRs) reveal that, on 
examination for service entrance, no abnormality was noted 
and his hearing acuity was 20/20 in each ear (i.e., 
bilaterally).  In October 1942 he had moderately severe acute 
catarrhal bronchitis of undetermined cause.  He was 
hospitalized from the 5th to the 11th of June 1943 for 
moderately severe bilateral testicular contusions, which were 
incurred while making a parachute jump in Africa.

In July 1943 the veteran was hospitalized for combat incurred 
gunshot wound(s) (GSW(s)) of the left shoulder and arm, as 
well as to the head with what was described in one clinical 
record as a minor abrasion of the left ear.  
Another clinical record indicates that he had a penetrating 
wound.  

The veteran also was hospitalized from December 22, 1944 to 
January 11, 1945 for pneumonia of the lower lobe of the left 
lung.  A January 1945 chest x-ray revealed an irregular, 
reticular, parenchymal density in the lower one-third of the 
left lung field and the impression was atypical pneumonia.  
When discharged to duty on January 11th it was noted that he 
had had complete convalescence.  

The examination for service discharge revealed no pertinent 
abnormality and the veteran's hearing using the whispered 
voice test was 15/15 in each year.  It was indicated that he 
had sustained a penetrating missile injury of the head 
and that a retained fragment had not been removed.

On VA neurology examination in February 1948 and was reported 
that during service a sniper bullet had grazed the veteran's 
left temporal region but he had not been rendered 
unconscious.  The skull had not been fractured.  On 
examination he was pleasant and his general behavior was 
normal.  His thought content was average and his orientation 
was normal.  His memory was excellent and he had mature 
judgment and insight.  He had no headaches or complaints of 
tinnitus, vertigo, diplopia, vomiting or visual or auditory 
disturbances.  On examination of his head there was a foreign 
body, probably shrapnel, about 4 millimeters (mms.) in 
diameter which was surrounded with a fibrous capsule and 
which was located just in the scalp just above the left ear.  
There was no palpable evidence of a fracture.  His cranial 
nerves were normal and cerebrum and cerebellum tests were 
normal.  The diagnostic impressions were no intracranial 
lesion, and a foreign body in the left scalp as a residual of 
a bullet wound incurred in service.  

VA orthopedic examination in March 1948 revealed no 
abnormality of the veteran's lower extremities.  He had 
normal function of both hips.  

VA outpatient treatment (VAOPT) records from February 2001 to 
July 2002 are on file.  In July 2001 and again in January 
2002 the veteran denied having ringing in his ears, coughing 
or shortness of breath.  On examination he could breathe 
without labor and he had no shortness of breath.  His lung 
sounds were clear and equal, bilaterally.  There were no 
abnormalities of his extremities, or neurologically.  In 
March 2000 his wife reported that he had begun to get a cold 
in his chest and had tightness and coughing at night.  

The veteran was afforded a VA psychosocial evaluation in June 
2002.  He reported having symptoms of the PTSD, including 
daytime intrusions, depression, hyperalertness, and sleep 
disturbance.  He and his wife confirmed that he had been 
socially isolated most of his adult life.  He was frequently 
bother by current environmental stressors that reminded him 
of his duties in combat.  The news of deaths of service 
comrades, extended family members or friends was always a 
very bothersome event and would restimulate many PTSD 
symptoms.  He had not received psychiatric treatment since 
military service.  He reported that in addition to the GSW he 
had received during service he also sustained a shrapnel 
wound on another occasion.  During the Battle of the Bulge he 
had contracted pneumonia when he had to swim a river to 
escape capture.  Many years after military service he had 
contracted testicular cancer for which he had been treated 
with radiation.  After a mental status evaluation the 
diagnoses included acute chronic and delayed PTSD as well as 
prostate cancer in remission.  

A July 2002 VAOPT record reveals that a screening for 
depression was negative.  Also in that month, the veteran 
denied having ringing in his ears, coughing or shortness of 
breath.  On examination he could breathe without labor and he 
had no shortness of breath.  His lung sounds were clear and 
equal, bilaterally.  There were no abnormalities of his 
extremities, or neurologically.  Additionally, a chest x-ray 
in July 2002 revealed his pulmonary vasculature was 
unremarkable.  His lungs were well-aerated.  Impression was 
that there was evidence of prior cardiac surgery but no acute 
pathology.  

On VA audiology evaluation in October 2002 the veteran 
reported having bilateral decreased hearing that had become 
worse over the years.  He had noticed hearing difficulties 
upon discharge military service but at that time he had not 
felt that it was significant.  He reported having had 
extensive noise exposure during active service and reported 
having had little postservice work-related noise exposure.  
He reported having a severe, constant, roaring-type tinnitus 
on the right side for the last several years.  He had 
difficulty hearing despite using a hearing aid in each ear.  

On VA audiometry testing the veteran's threshold levels, in 
decibels, at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, were:  


500
1,000
2,000
3,000
4,000
Right
65
70
70
75
80
Left
45
60
60
65
65

There was an average 74 decibel loss the right ear and 63 
decibel loss in the left ear.  His speech discrimination 
score was 60 percent in the left ear and 0 percent in the 
right ear.

On VA general medical examination in October 2002 the veteran 
reported that when he had injured his testicles during 
service, he had also injured his groin area.  He felt that he 
might have had some stitches at that time.  He currently had 
no pain or swelling and there was no inguinal hernia.  
Following a 1990 diagnosis of prostate cancer, he had 
received radiation therapy, after which he had some erectile 
dysfunction.  He complained of a hearing impairment and a 
constant high-pitched buzzing sound in his left ear.  There 
was no current middle or inner ear infection.  He complained 
of minimal coughing and exertional shortness of breath.  He 
had smoked a pipe for many years, but had stopped some years 
ago.  He had an occasional cough.  Pulmonary function testing 
earlier in October 2002 had revealed a vital capacity (VC) of 
64 percent, a forced expiratory volume after one second 
(FEV1) of 27 percent, and a forced vital capacity (FVC) that 
was changed by 20 percent.  

On physical examination veteran had large scars on both lower 
extremities that were the graft sites for coronary artery 
bypass grafting.  The external canals of the ears were patent 
without erythema or exudates and his tympanic membranes were 
intact.  His chest was clear to auscultation and percussion.  
His testicles were descended.  It was noted that he had had a 
cerebrovascular accident several years earlier.  There was no 
relevant diagnosis but the examiner commented that the 
inservice injury the veteran had had behind his left ear had 
resulted in hearing impairment, bilaterally, and tinniuts of 
a chronic nature.  Also, while he had pneumonia during 
service, he did not currently have a cough or shortness of 
breath; rather, the only shortness of breath he currently had 
was upon exertion and which was probably not a residual of 
the inservice pneumonia.  He did not have any symptoms of a 
past history of a groin injury.  

On VA PTSD examination in October 2002 it was noted that the 
veteran had been wounded in action on several occasions while 
in combat.  It was concluded that his combat experiences were 
consistent with the criteria required for a diagnosis of 
PTSD.  Immediately after service discharge he had some 
difficulties dealing with the war but the symptoms had 
evidently improved over the years.  In 1969, however, his 
symptoms became more acute after son was killed in action in 
Vietnam.  He currently denied difficulties with nightmares or 
intrusive recollections.  He occasionally thought about the 
war and this caused him to be somewhat distraught.  He slept 
reasonably well.  His wife reported that he flailed in his 
sleep and occasionally had nightmares but that he had no 
recollection of these when he awoke.  Infrequently, certain 
things he had encountered in his life had caused him to 
recall the war with sadness and some anxiety.  The greatest 
such experience having been the death of his son but more 
recently the death of two of his dogs.  

The examiner reported that with the exception of occasional 
thoughts about the war and occasional physiologic reactions 
to stimulus about it, and the veteran's wife's description of 
his unrecollected nightmares, he did not currently have any 
symptoms associated with PTSD.  One mental status examination 
it was noted that when he related his wartime experiences he 
did not appear to be unduly overwhelmed.  Based on a review 
of the available medical records, including the claims file, 
the examiner indicated that the veteran had no psychiatric 
disorder.  It was commented that the major stressors in the 
veteran's life, at present, were his multiple medical 
problems, his concern about his own impending death, and his 
anxiety over his wife's a financial situation after his 
death.  Aside from this, however, he did not have any signs 
or symptoms of a diagnosable psychiatric disorder.  While he 
did have some behavior consistent with having been in combat, 
the overall psychological status, clinical history, and 
general history were not consistent with the requirement for 
a diagnosis of PTSD.

On VA PTSD examination in May 2003 it was again noted that 
the veteran had been wounded in combat.  Essentially the same 
history and findings were reported as those found on VA PTSD 
examination in October 2002.  Based on a review of the 
available medical records, including the claims file, the 
examiner indicated that the veteran did not have PTSD but had 
early signs of dementia.  

Legal Analysis

For service connection to be granted for any disability, it 
is required that the facts, as shown by the evidence, 
establish that a particular injury or disease resulting 
in chronic disability was incurred in service, or, if pre- 
existing service, was aggravated therein.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Furthermore, with chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service-
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Id.  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  Id.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.; See, too, Savage v. 
Gober, 10 Vet. App. 488, 495 (1997). 

Service connection is also possible for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Certain conditions, such as a sensorineural hearing loss and 
cancer, will be presumed to have been incurred in service if 
manifested to a compensable degree within 1 year after 
service. This presumption is rebuttable by probative evidence 
to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

An April 1948, rating action granted service connection for 
residuals of a GSW of the left shoulder, which was assigned 
an initial 20 percent disability rating; granted service 
connection for residuals of a gunshot wound of the lower 
third of the left arm, which was assigned an initial 10 
percent disability evaluation; and granted service connection 
for residuals of a bullet wound of the left scalp, above the 
ear, which was assigned a noncompensable (i.e., 0 percent) 
disability evaluation.  That rating action essentially 
conceded the veteran had participated in combat during World 
War II, and the Board agrees with that implicit finding-
particularly since he received the Purple Heart Medal, which 
is prima fascia evidence of this.  

38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) provide for 
service connection for a combat-related injury on the basis 
of lay statements, alone, but do not absolve a claimant from 
the requirement of demonstrating current disability and a 
nexus to service, as to both of which competent medical 
evidence is generally required.  Beausoleil v. Brown, 8 Vet. 
App. 459, 464 (1996).  38 U.S.C.A. § 1154(b) does not allow a 
combat veteran to establish service connection with lay 
testimony alone.  Rather, the statute relaxes the evidentiary 
requirements for determining what happened during service and 
is used only to provide a factual basis for a determination 
that a particular disease or injury was incurred or 
aggravated in service, not to link the service problem 
etiologically to a current disability.  Gregory v. Brown, 8 
Vet. App. 563, 567 (1996).  

38 C.F.R. § 3.385 provides that: 

For the purposes of applying the laws 
administered by VA, impaired hearing will be 
considered to be a disability when the 
auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory 
thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland 
CNC Test are less than 94 percent.

Service connection for PTSD, in particular, requires medical 
evidence establishing a diagnosis in accordance with 38 
C.F.R. § 4.125(a) (the diagnosis must conform to DSM-IV and 
be supported by findings on examination), credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 
10 Vet. App. 128, 137-138 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service-to support a diagnosis 
of PTSD-will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  See, 
e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993); Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  If VA determines that 
the veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then his lay testimony or 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, 
however, VA determines either that the veteran did not engage 
in combat with the enemy or that he did engage in combat, but 
that the alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain other objective information that corroborates 
his testimony or statements.  See Zarycki, 6 Vet. App. at 98.

When there is a current diagnosis of PTSD, the sufficiency of 
the claimed in-service stressor is presumed.  Cohen, 10 
Vet. App. at 144.  Nevertheless, credible evidence that the 
claimed in-service stressor actually occurred is still 
required.  38 C.F.R. § 3.304(f).  And credible supporting 
evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 
389, 396 (1996).  Corroboration does not require, however, 
"that there be corroboration of every detail including the 
appellant's personal participation in the identifying 
process."  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  

Mere presence in a combat zone is not sufficient to show that 
a veteran actually engaged in combat with enemy forces.  Wood 
v. Derwinski, 1 Vet. App. 190 (1991), affirmed on 
reconsideration, 1 Vet. App. 406 (1991).  On the other hand, 
whether a veteran has submitted sufficient corroborative 
evidence of claimed in-service stressors is a factual 
determination.  Pentecost v. Principi, 16 Vet. App. 124 
(2002).  And in both Pentecost and Suozzi, it was held that 
specific evidence that a veteran was actually with his unit 
at the time of an attack is not required to verify that 
attack as a PTSD stressor.  Pentecost, 16 Vet. App. at 128 
(holding that the Board erred in "insisting that there be 
corroboration of the veteran's personal participation"); 
Suozzi, 10 Vet. App. 310 - 11 (evidence that veteran's 
company received heavy casualties during an attack, even 
without specific evidence that the veteran was "integrally 
involved in the attack" was sufficient to reopen his claim 
for service connection for PTSD).  



In determining whether service connection is warranted for a 
disability alleged, VA is responsible for considering 
evidence both for and against the claim.  If the evidence, as 
a whole, supports the claim or is in relative equipoise 
(i.e., about evenly balanced), then the veteran prevails.  
Conversely, if the preponderance of the evidence is against 
the claim, then it must be denied.  See 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Hearing loss in the Left Ear

Initially, it must be born in mind that, while there is some 
evidence that the GSW to the left side of the veteran's head 
was no more than a minor abrasion, there are also SMRs 
describing the injury as a penetrating wound, although there 
was clearly no skull fracture.  Moreover, on VA examination 
in 1948 it was noted that there was a retained foreign body, 
most likely shrapnel, in the scalp just above the left ear.  
Thus, it must be concluded the veteran sustained a left-sided 
head injury during service while engaged in combat against 
enemy forces, as recognized by the fact that he is service 
connected for the residual scarring from that wound, which is 
assigned a noncompensable disability evaluation.  

The October 2002 VA audiometric testing documented that the 
veteran now has a hearing loss in his left ear.  However, at 
that time no opinion or diagnosis was rendered as to whether 
the hearing loss was related to the in-service trauma.  
The only such medical opinion on file was rendered after a VA 
general medical examination in October 2002, and that opinion 
indicates the hearing loss in this ear is indeed the result 
of the in-service trauma.  Accordingly, service connection 
for hearing loss in the left ear is warranted.  



Tinnitus

As with the claim for service connection for hearing loss in 
the left ear, it must be concluded the veteran sustained a 
left-sided head injury during in-service combat.  

It is only the more recent VA medical records that first 
document a complaint of tinnitus, and given the frequency 
with which this complaint is reported in the clinical 
records, it must be concluded the veteran now has tinnitus.  
While he had a cerebrovascular accident (i.e., stroke) in 
recent years, which can cause tinnitus, the only medical 
opinion on file as to the etiology of his tinnitus is that 
recorded on VA general medical examination in October 2002.  
And it indicates his tinnitus is the result of the combat 
head trauma during service.  So service connection for 
tinnitus also is warranted.  

A Pulmonary Disorder, as a Residual of Pneumonia

It is undisputed that the veteran had bronchitis during the 
early portion of his military service and had pneumonia 
during the latter part of his active service.  The Board also 
concludes the pneumonia was incurred, as the veteran alleges, 
during combat with the enemy.  But even so, his SMRs do not 
indicate he had any chronic residuals from the bronchitis or 
the acute episode of pneumonia.  More to the point, there is 
no currently diagnosed pulmonary disorder.  Since there is no 
currently diagnosed pulmonary disorder, there cannot have 
been any disabling residuals as a result of the acute 
bronchitis or acute in-service episode of pneumonia.  Indeed, 
a recent VA examiner even opined that the veteran's current 
exertional shortness of breath is not due to the in-service 
pneumonia and there are no current radiological findings 
indicative of pulmonary pathology.  Thus, service connection 
for a pulmonary disorder, as a residual of pneumonia, is not 
warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
("Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. § 1110 
(formerly § 310).  In the absence of proof of present 
disability there can be no valid claim.").

Residuals of a Groin Injury

Likewise, it is undisputed the veteran sustained a bilateral 
testicular contusion during service, and the Board concedes 
this injury occurred during combat.  But still, there is no 
currently diagnosed disorder involving his groin or 
testicles.  While he has had radiation therapy for prostate 
cancer, which was first diagnosed in the 1990s decades after 
military service, there is no medical evidence suggesting his 
prostate cancer is due to the bilateral testicular contusion 
during service many decades earlier.  Accordingly, service 
connection for residuals of a groin injury is not warranted.  
See Degmetich v. Brown, 104 F.3d 1328 (1997) (interpreting 
38 U.S.C. § 1131, like § 1110, as requiring the existence of 
a present disability for VA compensation purposes).  See also 
Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

PTSD

Again, there is no question the veteran served both honorably 
and was injured during combat.  That much is certain.  It is 
less clear, however, whether he has PTSD related to those 
combat experiences.  There is probative evidence both for and 
against his claim on this critical issue.

The recent VA psychiatric examinations show the veteran has 
occasional symptoms consistent with PTSD, and the findings 
and histories recorded during each of those mental status 
evaluations were remarkably similar.  But when all was said 
and done, the examiners indicated his symptoms were not of 
the consistency or severity as to meet the criteria for a 
diagnosis of PTSD.

On the other hand, during a VA psychosocial evaluation in 
July 2002, it was noted that post-service stressors would 
restimulate many of the veteran's PTSD symptoms and the 
diagnosis was that he indeed had PTSD.  So this, obviously, 
is favorable evidence supporting his claim in contrast to 
that against it.



It is the obligation of the Board to weigh any contrasting or 
conflicting medical diagnoses or opinions.  See Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999); Evans v. West, 12 Vet. 
App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  It goes without saying this responsibility is 
more difficult when, as here, medical opinions diverge.  And 
at the same time, the Board is mindful that it cannot make 
its own independent medical determination and that there must 
be plausible reasons for favoring one medical opinion over 
another.  Evans at 31; see also Rucker v. Brown, 10 Vet. App. 
67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Here, though, there are.

While there were two VA psychiatric examinations concluding 
the veteran does not have PTSD, the examination reports are 
remarkably similar as to the recorded history and current 
findings.  While one opinion also indicates the veteran has 
early dementia, with respect to PTSD, the analyses set forth 
in the examination reports were, essentially, identical.  
Conversely, the VA psychosocial evaluation supporting the 
claim related essentially the same history and findings, but 
concluded nonetheless the veteran does, in fact, have PTSD 
related to his combat experiences.

Since there is no doubt, even amongst the competing opinions, 
that if the veteran has PTSD it must be related to his combat 
experiences, the Board can only conclude that the evidence as 
to whether he has PTSD related to this is evenly balanced for 
and against the claim  And while there are two VA psychiatric 
examiners rendering negative opinions and only one VA 
psychologist rendering a favorable opinion, the ultimate 
decision does not rest on the number of clinical sources 
reaching either opinion but the reasons and bases for their 
opinions.  Here, each opinion is as likely as not to be 
accurate.  Thus, under the governing laws, regulations and 
case law, the veteran must be given the benefit-of-the-doubt 
and prevail.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Accordingly, 
service connection for PTSD is warranted.  





ORDER

Service connection for hearing loss in the left ear, 
tinnitus, and PTSD is granted.  

Service connection for a pulmonary disorder, as a residual of 
pneumonia, and for residuals of a groin injury is denied.  



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



